Citation Nr: 1210972	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-27 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from October 25, 2008, to October 28, 2008, at Lakeland Regional Medical Center in Lakeland, Florida.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel










INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA), Medical Center (VAMC), in Tampa, Florida.  

This matter was previously before the Board in February 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND 

Regretfully, the Board finds that another remand in required in this case.  Essentially, the issue in contention in this case is whether the Veteran had received medical services under 38 U.S.C.A. § Chapter 17 within the 24 month period prior to the furnishing of the emergency treatment at issue.  If the Veteran did not receive such treatment, he could not be entitled to reimbursement of unauthorized medical treatment under 38 C.F.R. § 17.1002.

As such, and as the Veteran indicated that he had received treatment for a variety of illnesses at VA facilities, such as for kidney stones, depression, and blood pressure, the Board remanded this claim for further development in February 2011.  Specifically, the RO was requested to contact the Veteran for the specific dates and locations of VA treatment.  The record does not show that the Veteran was sent any such letter requesting this specific information.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998) (noting that the Board errs as a matter of law when it fails to ensure compliance with a remand).  As such, this claim must be remanded in order that the Veteran may be contacted and requested to provide any further information he has regarding his dates and location of treatment.

Additionally, the Board points out that the prior remand noted that the Veteran may well have received treatment at facilities other than the Tampa VA medical facility.  The Board specifically notes that the Veteran has indicated treatment for depression, kidney stones, and blood pressure at VA medical facilities, but no records obtained from the Tampa VA facility show treatment for those disabilities.  While the remand instructions only specifically requested that records from the Tampa VA medical facility should be obtained, the Board finds that an attempt must be made to obtain any outstanding relevant VA medical records pertaining to the Veteran, particularly for the period from October 2006 to October 2008, as treatment during this time would satisfy 38 C.F.R. § 17.1002(e). 

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC shall ask the Veteran to assist in the search for his VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, contact any identified facility, and any VA medical facility in Florida, to obtain all of his available treatment records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  If the appeal is returned to Board without compliance of the remand directives by the RO/AMC, another remand will likely result.  See Stegall, 11 Vet. App. at 271.

3. The RO/AMC will then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

